Citation Nr: 1635014	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a lung disorder, status post lobectomy. 

2. Entitlement to a disability rating higher than 50 percent for migraine headaches. 

3. Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Floretta Leavy, AKF


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1970 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In an October 2009 rating decision, the RO granted service connection, for migraine headaches, and assigned a 0 percent disability rating. The RO denied service connection for TDIU and a lung disorder. 

In a December 2011 rating decision, the RO increased the rating for migraine headaches to 50 percent, effective November 21, 2011. The Veteran appealed for an earlier effective date for the 50 percent rating, and continued his appeal for a higher rating. 

In an October 2014 rating decision, the RO changed the effective date for the 50 percent rating for migraine headaches to January 16, 2009. That date is the date of receipt of the Veteran's claim for service connection for migraine headaches, and therefore is the earliest possible effective date. The October 2014 rating decision therefore resolved the appeal for an earlier effective date for the 50 percent rating. The appeal for a rating higher than 50 percent remains pending. 

The Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ) in March 2013. While his appeal was pending, that VLJ retired. In May 2015, the Veteran had a video hearing before the undersigned VLJ. 

This case was remanded for additional development in January 2014, April 2015 and September 2015. There has been substantial compliance with remand directives. 

The Board notes that in the September 2015 remand decision that a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist disorder was before the Board. A February 2016 rating decision granted service connection for the right wrist disorder and assigned a 10 percent rating. A Notice of Disagreement (NOD) was filed in June 2016 regarding that rating assignment. The Board notes that that appeal is now pending at the RO and there is no current case or controversy before the Board in regards to a claim for compensation for a right wrist disability. 



FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between the Veteran's in-service cough with bloody sputum and exposure to asbestos or toxic fumes and his 1994 chronic lung infection that resulted in a right lung lobectomy. 

2. There is no exceptional disability picture that would necessitate a rating higher than the maximum 50 percent schedular rating for migraine headache. 

3. The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; his service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his education and occupational background. 






CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of right lung lobectomy have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2. The Veteran's migraine headaches have not met the criteria for a disability rating higher than 50 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).

3. The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran reports that during his period of service, he worked in aviation inventory and worked in one or more buildings that contained asbestos. The Veteran also worked in areas such as hangars where these were fumes from jet fuel and where chemicals including carbon tetrachloride were in use. There was no lung disorder noted at service. The Veteran reports that at some point during service he developed a cough and noticed blood in his sputum. He states that he did not seek treatment in response to this and his service treatment records reflect that. His November 1974 service separation examination included a chest x-ray that noted calcified residual of previous granulomatous process, without active disease. 

After service in 1992, the Veteran has treatment for right upper lobe pneumonia. The medical history he reported at that time included workplace exposure to asbestos and silica as well as a gunshot wound and a knife wound to the chest. After the pneumonia treatment the Veteran experienced persistent and progressive expectoration of blood and putrid-smelling sputum. In 1994, the Veteran was found to have suppurtative disease and multiple abscesses in the right upper lobe. He had surgery with a right upper lobectomy in February 1994. He has residual disability from that lung disorder and surgery. 

In terms of element (1), the Veteran certainly has a current lung disability. 

In terms of element (2), while there is no documented evidence of asbestos or fume exposure, there also is not evidence ruling out such exposure. Therefore, the benefit of the doubt is given to the Veteran that there was in-service exposure to either fumes or asbestos that caused the Veteran to cough. 

The Board then turns to element (3) which is a nexus between the in-service exposure to asbestos and fumes and the Veteran's current lung condition. 

The VA examiner opined in December 2015 that the lung surgery in 1994 was a result of chronic infection with abscess formation. The examiner opined that it is less likely that the Veteran harbored an infection for over 20 years. He opined that the surgery was not related to his in-service cough or due to exposure to asbestos or fumes during service. He further noted there has never been evidence that the Veteran has pulmonary disease due to these exposures. He also opined that it was most likely that the Veteran's in-service cough was related to tobacco use and the streaks of blood were from popped capillaries when the Veteran coughed. He also opined that the Veteran's continued cough is more likely than not secondary to continued tobacco abuse with his diagnosis of emphysema and chronic obstructive pulmonary disease. 

Based on the above nexus opinion that properly considered all directives on remand, the weight of the evidence is against finding that the Veteran's in-service cough and exposure to asbestos and fumes is related to his 1994 chronic lung infection that resulted in surgery. 

Therefore, the claim must be denied. 

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

The Veteran seeks a rating higher than 50 percent for migraine headaches. Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155. A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work. 38 C.F.R. § 4.2. 

A 50 percent rating is the maximum rating under Diagnostic Code 8100 pertaining to migraines and contemplates very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  The 50 percent rating assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to migraines. 38 C.F.R. § 4.1.  

The December 2015 VA examination notes that the Veteran's headaches have never interfered with his ability to perform his job as an electrician. She notes that the Veteran has "learned to live with the headaches and work around them". Moreover, there is no further evidence of frequent hospitalization or marked interference with employment that would warrant an extraschedular rating.  

The 50 percent evaluation assigned for migraines contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Because the criteria are adequate to evaluate the disability, referral for consideration of an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved. A rating higher than 50 percent for migraines is not warranted.

III. TDIU

 The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran's service-connected migraine headaches have been rated 50 percent from January 16, 2009. The Veteran's service-connected right metacarpal fracture has been rated 0 percent from May 19, 2011. The Veteran's service-connected degenerative joint disease of the right wrist has been rated 10 percent since May 19, 2011.   The Veteran's combined disability rating has been 50 percent from January 16, 2009 and 60 percent from May 19, 2011. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, the Veteran does not have an individual disability ratable at 60 percent or more, nor does he have a combined rating of 70 percent or more. 

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran reports that he worked as a general contractor until 2008, primarily as an electrician.  

The Board notes that there is nothing in the record to show that his physical service-connected disabilities affected his ability to work. Specifically, the Veteran had a VA examination in December 2015 that found that his service-connected conditions did not affect his ability to work. 

No examiner or provider has indicated that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  To the contrary, multiple VA examiners have opined that the Veteran's various service-connected disabilities, including migraine headaches and right wrist arthritis do not have a significant impact on employment.  As the opinions, particularly those of the December 2015 examiners, contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

The only other evidence to the contrary of the VA examination reports is the competent and credible lay evidence.  However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  As the examiners reached the conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU, as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 



IV. Duties to Notify and Assist 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in November 2011 and February 2013 letters. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his right wrist, migraine headaches and lung conditions.  


ORDER

 Entitlement to service connection for residuals of a lung disorder, status post lobectomy is denied. 

 Entitlement to a disability rating higher than 50 percent for migraine headaches is denied. 

Entitlement to a total disability rating based on individual unemployability is denied.  


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


